Citation Nr: 0104571	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99 - 21 782	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
prostatitis.  



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel








INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  


REMAND

A rating decision of April 1971 granted service connection 
for chronic prostatitis, evaluated as noncompensably 
disabling from the day following service separation.  A 
rating decision of October 1971 confirmed and continued the 
noncompensable evaluation for the veteran's chronic 
prostatitis, and that decision was upheld by the Board in a 
January 1972 appellate decision, promulgated by rating action 
of January 1972. 

In June 1997, the veteran undertook to reopen his claim for a 
rating in excess of 10 percent for chronic prostatitis by 
submitting medical evidence.  Additional private medical 
evidence was obtained and a VA genitourinary examination was 
conducted in September 1997.  A rating decision of December 
1997 increased the evaluation of the veteran's chronic 
prostatitis from zero percent to a 10 percent rating, 
effective June 24, 1997.  Following receipt of additional 
evidence, a rating decision of February 1998 denied a rating 
in excess of the currently assigned 10 percent evaluation, 
and the veteran appealed.

During the pendency of this appeal, the veteran submitted 
additional evidence and argument, and additional VA 
outpatient treatment records of the veteran were obtained.  
Although another VA genitourinary examination was scheduled, 
the veteran failed to appear for that examination.  However, 
the record fails to establish that the veteran was properly 
notified of the scheduled examination.  In addition, records 
obtained from the Olathe Medical Center shows that on 
December 30, 1998, the veteran underwent cystoscopy and 
transurethral resection of the prostate with removal of 
prostatic calculi.  

A rating decision of March 2000 assigned a temporary total 
(100%) rating from December 30, 1998, through January 31, 
2000, under the provisions of paragraph 30 for the veteran's 
service-connected chronic prostatitis, with postoperative 
residuals of cystoscopy and transurethral resection of the 
prostate.  Effective February 1, 2000, the prior 10 percent 
rating was restored.  In addition, that rating decision 
granted special monthly compensation under the provisions of  
38 U.S.C.A. § 1114, subsection(k) and  38 C.F.R. § 3.350(a) 
(2000) for loss of a creative organ.  

The Board notes that it is not possible to evaluate the 
postoperative residuals of the veteran's service-connected 
chronic prostatitis with postoperative residuals of 
cystoscopy and transurethral resection of the prostate, until 
the veteran has been afforded an opportunity to recover from 
his surgery and to undergo another VA genitourinary 
examination to ascertain the current level of disability 
stemming from his service-connected chronic prostatitis, with 
postoperative residuals of cystoscopy and transurethral 
resection of the prostate.  

The United States Court of Appeals for Veteran's 
Claims(Court) has held that it would not review claims in a 
piecemeal fashion, and that a decision on a given claim . . . 
was not a final order when an "inextricably intertwined" 
question remained undecided and pending.  Harris v. 
Derwinski,  1 Vet. App. 180, 183 (1991).  The current level 
of disability stemming from the veteran's service-connected 
chronic prostatitis, with postoperative residuals of 
cystoscopy and transurethral resection of the prostate, must 
be determined after a further VA genitourinary examination 
has been conducted and the findings evaluated.  The issue of 
an increased rating for chronic prostatitis, with 
postoperative residuals of cystoscopy and transurethral 
resection of the prostate, is inextricably intertwined with 
the veteran's ongoing appeal for a rating in excess of 10 
percent for service-connected chronic prostatitis prior to 
the claimant's cystoscopy and transurethral resection of the 
prostate.  

Therefore, another VA genitourinary examination must be 
conducted to ascertain the current residuals of the veteran's 
service-connected chronic prostatitis, with postoperative 
residuals of cystoscopy and transurethral resection of the 
prostate.

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
provide the exact names, addresses, and 
dates of treatment by all health care 
professionals who have treated him for 
his service-connected chronic 
prostatitis, with postoperative residuals 
of cystoscopy and transurethral resection 
of the prostate, since his December 30, 
1998, prostate surgery.  In addition, the 
RO should all clinical records pertaining 
to treatment of the veteran at the VAMC, 
Kansas City, since October 1997.  



2.  The RO should schedule another VA 
genitourinary examination of the veteran 
to ascertain the current residuals of his 
service-connected chronic prostatitis, 
with postoperative residuals of 
cystoscopy and transurethral resection of 
the prostate.  The examining 
genitourologist should review the 
veteran's claims folder prior to the 
examination, and affirmatively indicate 
in his report that he did so.  All 
necessary and appropriate diagnostic 
tests and procedures should be conducted, 
and the findings reported in accordance 
with the newly-revised criteria for 
rating disabilities of the genitourinary 
system which became effective October 8, 
1994.  The examining VA genitourologist 
should express an opinion as to the 
impact of the veteran's service-connected 
chronic prostatitis, with postoperative 
residuals of cystoscopy and transurethral 
resection of the prostate, upon his 
employability, if any.  A complete 
rationale for all opinions expressed 
should be provided.   

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the examination fails to indicate that 
the examiner reviewed the veteran's 
claims folder, appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of a rating in 
excess of 10 percent for the veteran's 
service-

connected chronic prostatitis, with 
postoperative residuals of cystoscopy and 
transurethral resection of the prostate, 
to include on an extraschedular basis, in 
light of the additional evidence 
obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant should be 
provided an opportunity to respond.  The appellant should be 
advised of the requirements to initiate and perfect an appeal 
on any issue addressed in the Supplemental Statement of the 
Case which is not currently on appeal.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Board of Veterans' Appeals



Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



